                                                                                                       1
                                                                                                            THOMAS ERICSSON, ESQ.
                                                                                                       2    Nevada Bar No. 4982
                                                                                                            RACHAEL E. STEWART, ESQ.
                                                                                                       3
                                                                                                            Nevada Bar No. 14122
                                                                                                       4    1050 Indigo Drive, Suite 120
                                                                                                            Las Vegas, Nevada 89145
                                                                                                       5    Telephone: (702) 878-2889
                                                                                                            Facsimile: (702) 522-1542
                                                                                                       6    tom@oronozlawyers.com
                                                                                                            Attorneys for Defendant Kevin Stubbs
                                                                                                       7
                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                       8
                                                                                                                                              DISTRICT OF NEVADA
                                                                                                       9

                                                                                                       10
                                                                                                             UNITED STATES OF AMERICA,
                                                                            Facsimile (702) 522-1542




                                                                                                       11                                                         CASE NO.:         2:19-CR-00142-APG-DJA
                    1050 Indigo Drive, Suite 120• Las Vegas, Nevada 89145




                                                                                                                             Plaintiff,
                                                                                                       12                                                         STIPULATION TO EXTEND TIME
                                                                                                                                                                  TO FILE OBJECTIONS TO ORDER
ORONOZ & ERICSSON




                                                                                                             vs.                                                  DENYING MOTION TO COMPEL
                                                                                                       13
                                                                                                                                                                  DISCOVERY (Dkt. 66)
                                                                                                             KEVIN STUBBS,
                                                                                                       14
                                              LLC




                                                                                                                             Defendant.                           (First Request)
                                                                            Telephone (702) 878-2889




                                                                                                       15

                                                                                                       16          IT IS HEREBY STIPULATED AND AGREED by Defendant Keven Stubbs, by and

                                                                                                       17   through his attorney, THOMAS A. ERICSSON, ESQ., and the United States of America, by

                                                                                                       18   and through TONY LOPEZ, ESQ., and JAMIE MICKELSON, ESQ., Assistant United States
                                                                                                       19
                                                                                                            Attorneys, that the date for the defendant to file Objections to the Order denying Defendant’s
                                                                                                       20
                                                                                                            Motion to Compel Discovery (Dkt. 66) be extended up to and including January 9, 2020.
                                                                                                       21

                                                                                                       22          The request for a continuance is based upon the following:

                                                                                                       23          1.      Counsel for the Defendant requires additional time to finalize his Objections to

                                                                                                       24                  the Order denying Defendant’s Motion to Compel Discovery in order to
                                                                                                       1
                                                                                                       2




                                                                                                                           properly present the issues to the Court and due to Counsel’s congested hearing
                                                                                                       25
                                                                                                                           schedule.
                                                                                                       26

                                                                                                       27          2.      Defendant Stubbs is currently in custody and has no objection to the
                                                                                                       28                  continuance.
                                                                                                       1

                                                                                                       2           3.      Defense counsel has spoken to Assistant United States Attorney Tony Lopez

                                                                                                       3                   and he has no objection to the extension until January 9, 2020, for the filing of

                                                                                                       4                   the Objections.

                                                                                                       5
                                                                                                                   4.      The additional time requested herein is not sought for purposes of delay.
                                                                                                       6

                                                                                                       7           5.      Denial of this request for an extension would deny counsel for the defendant
                                                                                                                           sufficient time to effectively and thoroughly prepare and submit Objections,
                                                                                                       8
                                                                                                                           taking into account the exercise of due diligence.
                                                                                                       9

                                                                                                       10          6.      Additionally, denial of this request for continuance could result in a miscarriage
                                                                            Facsimile (702) 522-1542




                                                                                                       11                  of justice.
                    1050 Indigo Drive, Suite 120• Las Vegas, Nevada 89145




                                                                                                       12
ORONOZ & ERICSSON




                                                                                                       13          This is the first request to extend the time to file the Objections.

                                                                                                       14   DATED: January 7, 2020
                                              LLC

                                                                            Telephone (702) 878-2889




                                                                                                       15   Respectfully submitted,
                                                                                                       16

                                                                                                       17   /s/ Thomas A. Ericsson       .                 /s/ Tony Lopez
                                                                                                            Thomas A. Ericsson, Esq.                       Tony Lopez, Esq.
                                                                                                       18   Oronoz & Ericsson, LLC                         Jamie Mickelson, Esq.
                                                                                                            1050 Indigo Drive, Suite 120                   501 Las Vegas Boulevard, South, Suite 1100
                                                                                                       19   Las Vegas, Nevada, 89145                       Las Vegas, Nevada, 89101
                                                                                                            Attorney for Defendant                         Attorneys for the United States of America
                                                                                                       20
                                                                                                       21

                                                                                                       22

                                                                                                       23

                                                                                                       24
                                                                                                       1
                                                                                                       2




                                                                                                       25

                                                                                                       26

                                                                                                       27

                                                                                                       28
                                                                                                       1
                                                                                                            THOMAS ERICSSON, ESQ.
                                                                                                       2    Nevada Bar No. 4982
                                                                                                            RACHAEL E. STEWART, ESQ.
                                                                                                       3
                                                                                                            Nevada Bar No. 14122
                                                                                                       4    1050 Indigo Drive, Suite 120
                                                                                                            Las Vegas, Nevada 89145
                                                                                                       5    Telephone: (702) 878-2889
                                                                                                            Facsimile: (702) 522-1542
                                                                                                       6    tom@oronozlawyers.com
                                                                                                            Attorneys for Defendant Kevin Stubbs
                                                                                                       7
                                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                                       8
                                                                                                                                              DISTRICT OF NEVADA
                                                                                                       9

                                                                                                       10
                                                                                                             UNITED STATES OF AMERICA,
                                                                            Facsimile (702) 522-1542




                                                                                                       11                                                          CASE NO.:      2:19-CR-00142-APG-DJA
                    1050 Indigo Drive, Suite 120• Las Vegas, Nevada 89145




                                                                                                                            Plaintiff,
                                                                                                       12
ORONOZ & ERICSSON




                                                                                                             vs.
                                                                                                       13
                                                                                                             KEVIN STUBBS,
                                                                                                       14
                                              LLC




                                                                                                                             Defendant.
                                                                            Telephone (702) 878-2889




                                                                                                       15

                                                                                                       16                                       FINDINGS OF FACT
                                                                                                       17
                                                                                                                    Based on the pending Stipulation of counsel, and good cause appearing therefore, the
                                                                                                       18
                                                                                                            Court finds:
                                                                                                       19

                                                                                                       20          1.      Counsel for the Defendant requires additional time to finalize his Objections to
                                                                                                                           the Order denying Defendant’s Motion to Compel Discovery in order to
                                                                                                       21
                                                                                                                           properly present the issues to the Court and due to Counsel’s congested hearing
                                                                                                       22
                                                                                                                           schedule.
                                                                                                       23

                                                                                                       24          2.      Defendant Stubbs is currently in custody and has no objection to the
                                                                                                       1
                                                                                                       2




                                                                                                       25                  continuance.
                                                                                                       26
                                                                                                                   3.      Defense counsel has spoken to Assistant United States Attorney Tony Lopez
                                                                                                       27
                                                                                                                           and he has no objection to the extension until January 9, 2020, for the filing of
                                                                                                       28
                                                                                                                           the Objections.
                                                                                                       1

                                                                                                       2
                                                                                                                   4.     The additional time requested herein is not sought for purposes of delay.
                                                                                                       3

                                                                                                       4           5.     Denial of this request for an extension would deny counsel for the defendant

                                                                                                       5                  sufficient time to effectively and thoroughly prepare and submit Objections,

                                                                                                       6                  taking into account the exercise of due diligence.

                                                                                                       7
                                                                                                                   6.     Additionally, denial of this request for continuance could result in a miscarriage
                                                                                                       8
                                                                                                                          of justice.
                                                                                                       9

                                                                                                       10                                    CONCLUSION OF LAW
                                                                            Facsimile (702) 522-1542




                                                                                                       11          Based on the pending stipulation of the parties, and good cause appearing, the
                    1050 Indigo Drive, Suite 120• Las Vegas, Nevada 89145




                                                                                                       12   stipulation is hereby GRANTED.
ORONOZ & ERICSSON




                                                                                                       13
                                                                                                                   IT IS HEREBY ORDERED that the deadline for Defendant to file objections to the
                                                                                                       14
                                              LLC




                                                                                                            Order Denying Defendant’s Motion to Compel Discovery be extended to January 9, 2020.
                                                                            Telephone (702) 878-2889




                                                                                                       15
                                                                                                                                                       ORDER
                                                                                                       16

                                                                                                       17          IT IS THEREFORE ORDERED that the Defendant shall have until January 9, 2020, to

                                                                                                       18   file Objections to the Order denying Defendant’s Motion to Compel Discovery.

                                                                                                       19                        DATED AND DONE this 8th day of January, 2020.
                                                                                                       20
                                                                                                       21

                                                                                                       22
                                                                                                                                                          ______________________________________
                                                                                                       23                                                  UNITED STATES DISTRICT JUDGE
                                                                                                       24
                                                                                                       1
                                                                                                       2




                                                                                                       25

                                                                                                       26

                                                                                                       27

                                                                                                       28
